Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/735420
    
        
            
                                
            
        
    

Parent DataNo Parent DataChild DataNo Child Data


1.	Claims presented for examination: 1-20

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 25 does/do not fall within at least one of the four categories of patent eligible subject matter because  per applicant’s specification paragraph 0101, the term “a computer-readable medium” is not limited to the example such as non-volatile media and volatile media.  Rather, the opened end “such a medium may take many forms, including but not limited to, non-volatile and volatile media” which also includes transmission or signal medium or media.  These mediums or media are not one of the four categories of patent eligible subject matter.

[0104] The term "computer-readable media" as used herein refers to any medium that provides or participates in providing instructions to the processor of the computer (or any other processor of a device described herein) for execution. Such a medium may take many forms, including but not limited to, non-volatile media and volatile media. Non-volatile media include, for example, optical, magnetic, or opto-magnetic disks, such as memory. Volatile media include dynamic random access memory (DRAM), which typically constitutes the main memory. Common forms of computer-readable media include, for example, a floppy disk, a flexible disk, hard disk, magnetic tape, any other magnetic medium, a CD-ROM, DVD, any other optical medium, punch cards, paper tape, any other physical medium with patterns of holes, a RAM, a PROM, an EPROM or EEPROM (electronically erasable programmable read-only memory), a FLASH-EEPROM, any other memory chip or cartridge, or any other medium from which a computer can read.

Allowable Subject Matter
3.	Claims 1-24 are allowed.
	Claim 25 will be allowed when applicant(s) has overcome the 101 rejection as set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1 and 15, cited reference(s) Sims et al. alone or in combination fails to suggests “receiving an input defining a geographic area and a facility type; automatically retrieving a set of satellite images corresponding to the geographic area; automatically retrieving a plurality of data-sets corresponding to the geographic area; automatically determining one or more criteria corresponding to the facility based on the facility type; automatically performing data analysis, on at least one of the set of satellite images and the plurality of data-sets, corresponding to each of the one or more criteria; automatically determining at least one suitable site within the geographic area for the facility based on the data analysis; and automatically presenting a visualization depicting the at least one suitable site in the geographic area.”
	Dependent claims 2-14 and 16-24 are allowed under the same reason as to claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154